United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                July 19, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 03-31148
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus

JOHN B. LEVY,

                                                                                       Defendant-
                                                          Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                         USDC No. 85-298-M
                       -------------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       John B. Levy appeals from the district court’s denial of his petition for a writ of coram nobis.

He contends that his conviction violated Cleveland v. United States, 531 U.S. 12 (2000), because the

Government’s theory of the case was that he committed fraud in seeking and obtaining a license to




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
operate an insurance company. Levy also contends that his disbarment is a continuing consequence

of his conviction and that his coram nobis petition should not be barred by the doctrine of laches.

       Levy’s superseding indictment alleged that he participated in a series of false representations

and fraudulent transactions to gain regulatory approval to purchase an insurance company, then to

pilfer that company’s assets in violation of an order of the Insurance Commission. The superseding

indictment alleged that the Insurance Commission and the citizens of Louisiana were defrauded by

Levy. However, the fraud alleged in the indictment included actual financial gain to Levy through

fraudulent transactions, some of which were designed to evade regulatory scrutiny. Levy does not

dispute that fraudulent acquisition of a company’s assets is within the scope of the federal fraud

statutes. He has not demonstrated that his conviction violated Cleveland and therefore has not shown

that the district court erred by denying petition for coram nobis relief. See United States v. Esogbue,

357 F.3d 532, 533, 535 (5th Cir. 2004).

       AFFIRMED.




                                                 -2-